DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the term “ease” is a relative term which renders the claim indefinite. The term “ease” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 2, the preamble of the claim(s) recites “The cabinet”, but the body of the claim(s) recites “wherein the cabinet door is coupled to respective lids of the electronic portable storage devices” (emphasis added).  Hence, it is unclear whether the applicant is claiming a cabinet alone, or a combination comprising a cabinet and electronic portable storage devices.  For the purposes of examination, the examiner is considering the cabinet as the claimed invention, with the aforementioned recitation of “lids of the electronic portable storage devices” denoting intended use.  
Regarding claim 2, the recitation of method step(s) “moves them between open and close or partially open or close positions in relation to the movement of the cabinet door” in this apparatus claim renders the claim indefinite, because it is unclear a device must actually perform these steps, or merely be capable of such performance, in order to read upon these limitations of the claim. See MPEP 2173.05(p). Clarification is required. For examination purposes, the examiner is considering the above limitation to mean that the recited cabinet door is capable of “mov[ing] them between open and close or partially open or close positions in relation to the movement of the cabinet door”.  
Claims 2-3 are indefinite due to dependence upon an indefinite base claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rasmussen (2635027).  
Regarding claim 1, Rasmussen teaches a cabinet capable of outdoor electronic device storage and retrieval configured for easy access during inclement weather, including a plurality of inclined and slotted (at 78) shelfs (70) specially shaped to fit electronic portable storage devices (note that the edges of sufficiently thin devices (e.g., smartphones) could fit in the grooves (74) of the shelves).  
Regarding claim 2, Rasmussen teaches a cabinet door (50) capable of being coupled (via a string or cable attached to the handle (53) or latch (54)) to respective lids of the electronic portable storage devices and moves them between open and close or partially open or close positions in relation to the movement of the cabinet door (such functionality would follow from the aforementioned coupling).  
Regarding claim 3, Rasmussen teaches means (40, 42) to attach additional external guards, covers or shade (which could be fastened to the brackets 40 via keyholes 42).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637